Citation Nr: 0522622	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1982 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which denied an 
increased evaluation for anxiety disorder, rated as 30 
percent disabling.  By a rating action dated in March 2004, 
the 30 percent disability rating assigned for anxiety 
disorder was increased to 70 percent, effective from July 
1999.  The veteran was also granted a total disability 
evaluation based on individual unemployability, effective 
from July 1999.


FINDING OF FACT

In written motion received by the Board in July 2005, the 
veteran, through his representative, withdrew his claim for 
an increased evaluation for anxiety disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a February 2000 rating 
decision that denied an increased evaluation for anxiety 
disorder.  By a rating action dated in March 2004, the 30 
percent disability rating assigned for anxiety disorder was 
increased to 70 percent, effective from July 1999.  In a 
written statement received by the Board in July 2005, the 
veteran's representative moved to have the appeal dismissed 
based on the veteran's desire to withdraw his appeal.  The 
representative attached a copy of a July 2005 statement from 
the veteran wherein he requested that his appeal be 
withdrawn.  An appeal may be withdrawn in writing at any time 
before the Board renders a decision.  38 C.F.R. § 20.204(b) 
(2004).  Once the veteran withdrew his appeal of the issue of 
entitlement to an increased evaluation for anxiety disorder, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review these issue on appeal and they are 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal on the issue of entitlement to an increased 
evaluation for anxiety disorder is dismissed.



                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


